DETAILED ACTION
This communication is response to the applicant argument filed11/23/2020. Claims 1-27 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1-5, 10-11, 13-16, and 24 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim and Dent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5, 10, 11, 13-15 and 24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US Patent 5,430,760 to Paul Dent (hereafter Dent).

Regarding claim 1, Dent discloses a method implemented in a user terminal for accessing a radio channel (see Dent, Fig 1, mobile station transmitter 10), comprising: 
detecting a first set of uplink scrambling sequences specifically associated with a radio base station's cell area or random access channel but which are not specifically assigned to any user terminal (see Dent, Col 3 lines 24-27: the mobile station also has means for selecting a scrambling code from a list of available scrambling codes broadcast from the other radio station to generate the random access message; Col 3 lines 53-55: the base station transmitting means broadcasts a list of reserve scrambling codes separate from scrambling codes used for other radio communications; Col 9 lines 58-62: each mobile station random access message transmission uses a scrambling code selected from several available scrambling codes that are not presently allocated to traffic communications. These are indicated in a broadcast message transmitted by the base station 20 over a designated CDMA channel on the same frequency); 
determining a selected one of the first set of uplink scrambling sequences (see Dent, Col 3 lines 24-27: the mobile station also has means for selecting a scrambling code from a list of available scrambling codes broadcast from the other radio station to generate the random access message; Col 9 lines 58-64: each mobile station random access message transmission uses a scrambling code selected from several available scrambling codes that are not presently allocated to traffic communications. These are indicated in a broadcast message transmitted by the base station 20 over a designated CDMA channel on the same frequency; Col 9 line 64-Col 1: a mobile station 10 attempting an access to the network tunes to that frequency and scans the broadcast 
 generating a random access message using the selected one of the first set of uplink scrambling sequences (see Dent, Col 3 lines 24-27: the mobile station also has means for selecting a scrambling code from a list of available scrambling codes broadcast from the other radio station to generate the random access message; Col 9 line 64-Col 1: a mobile station 10 attempting an access to the network tunes to that frequency and scans the broadcast list of available scrambling codes. The mobile station 10 selects an available code and transmits a scrambled random access message); and 
transmitting the random access message to the radio base station (see Den, Col 3 lines27-30: the mobile station additionally has means for adjusting the time of transmission of the access message based on the increased power level; Col 9 line 64-Col 1: a mobile station 10 attempting an access to the network tunes to that frequency and scans the broadcast list of available scrambling codes. The mobile station 10 selects an available code and transmits a scrambled random access message).

Regarding claim 2, Dent discloses the method in claim 1, further comprising: 
after transmitting the random access message, receiving from the radio base station a user terminal-specific uplink scrambling sequence selected from a second set of uplink scrambling sequences specifically assignable to user terminals (see Dent, Col 3 lines 54-56: the base station transmitting means broadcast a list of reserve scrambling codes separate from scrambling codes used for other communications; Col 10 lines 15-
wherein the user terminal uses the selected user terminal-specific uplink scrambling sequence for subsequent communication with the radio base station (see Dent, Col 3 lines 65-67: the base station detecting means searches for particular access messages at staggered time intervals; Col 13 lines 10-11: the mobile station 10 begins a random access transmission at the lowest power level; Col 10 lines 36-42; Col 5 lines 16-38).

Regarding claim 3, Dent discloses the method in claim 1, wherein the generating step includes scrambling information in the random access message using the selected one of the first set of uplink scrambling sequences (see Dent, Col 3 lines 24-27: the mobile station also has means for selecting a scrambling code from a list of available scrambling codes broadcast from the other radio station to generate the random access message; Col 3 lines 49-52: the mobile station includes means for encoding scrambled access messages using bi-orthogonal block codes and means for scrambling access messages using scrambling codes; Col 7 lines 25-31: Because the individual signals to be demodulated are each scrambled with a unique scrambling code generated by the mobile station's control processing unit 116, the CDMA signal 

Regarding claim 5, Dent discloses the method in claim 1, wherein the first set of uplink scrambling sequences are cell-specific scrambling sequences corresponding to a cell associated with the radio base station (see Dent, Col 10 lines 29-33: The CDMA signal processor 208 also searches for random accesses using the scrambling codes of mobile stations 20 in neighboring cells that are received at a signal strength strong enough to produce interference).

Regarding claim 10, Dent discloses the method in claim 1, further comprising:
 selecting one of a first set of uplink reference sequences specifically associated with a radio base station's cell area or random access channel but which are not specifically assigned to any user terminal (see Dent, Col 3 lines 24-27: the mobile station also has means for selecting a scrambling code from a list of available scrambling codes broadcast from the other radio station to generate the random access message; Col 3 lines 53-55: the base station transmitting means broadcasts a list of reserve scrambling codes separate from scrambling codes used for other radio communications; Col 9 lines 58-62: each mobile station random access message transmission uses a scrambling code selected from several available scrambling codes that are not presently allocated to traffic communications. These are indicated in a broadcast message transmitted by the base station 20 over a designated CDMA channel on the same frequency; Col 9 line 64-Col 1: a mobile station 10 attempting an 
generating a random access message using the selected one of the first set of uplink scrambling sequences and the selected one of the first set of uplink reference sequences (see Dent, Col 3 lines 24-27: the mobile station also has means for selecting a scrambling code from a list of available scrambling codes broadcast from the other radio station to generate the random access message; Col 9 line 64-Col 1: a mobile station 10 attempting an access to the network tunes to that frequency and scans the broadcast list of available scrambling codes. The mobile station 10 selects an available code and transmits a scrambled random access message); and 
transmitting the random access message to the radio base station (see Den, Col 3 lines27-30: the mobile station additionally has means for adjusting the time of transmission of the access message based on the increased power level; Col 9 line 64-Col 1: a mobile station 10 attempting an access to the network tunes to that frequency and scans the broadcast list of available scrambling codes. The mobile station 10 selects an available code and transmits a scrambled random access message).

Regarding claim 11, it is rejected for the same reasons as set forth in claims 1 and 2. 

Regarding claim 13, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 14, it is rejected for the same reasons as set forth in claims 1 and 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 1 and 2.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 24, it is rejected for the same reasons as set forth in claims 1 and 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dent in view of US Patent 6,724,813 to Jamal et al. (hereafter Jamal).

Regarding claim 4, Dent disclose the method in claim 3, and transmitting scrambled access message (previously discussed in claim 3) but does not explicitly disclose wherein the transmitting includes modulating the scrambled random access message and mapping the modulated message to a radio channel resource. 

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of modulating scramble random access message as taught by Jamal in the system of Dent for efficient resource allocation in the communication system (see Jamal, Abstract).

Regarding claim 16, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 1-3, 5, 10, 11, 13-15, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 2002/0041578 to Kim et al. (hereafter Kim) in view of US Pub. 2008/0056193 to Bourias et al. (hereafter Bourias).

Regarding claim 1, Kim discloses a method implemented in a user terminal for accessing a radio channel, comprising: 
detecting a first set of uplink scrambling sequences specifically associated with a radio base station's cell area or random access channel but which are not specifically assigned to any user terminal (see Kim, Fig 2 and Fig 3; ¶ 0006; ¶0026; 0035; ¶ 0042); 
determining a selected one of the first set of uplink scrambling sequences (see Kim, Fig 2 and Fig 3; ¶ 0006; ¶0026; 0035; ¶ 0042); 

transmitting the random access message to the radio base station (see Kim, Fig 2 and Fig 3; ¶ 0006; ¶0026; 0035; ¶ 0042).
Kim discloses transmitting message (which is interpreted as random access message) using the selected scrambling code but does not explicitly disclose transmitting random access message.
However, Bourias discloses generating a random access message using the selected one of the first set of uplink scrambling sequences and transmitting the random access message to the radio base station (see Bourias, ¶ 0009: a receiver configured to receive at least one allocated random access code from a base station, a storage device coupled to the receiver and configured to store the random access code assignment, a message generator coupled to the storage device and configured to generate a random access channel message having a first access code from the at least one allocated random access code, and a transmitter coupled to the message generator and configured to transmit the random access channel message to the base station over a random access channel).
Thus, it would have been obvious to one of ordinary skill in the art bat the time of the invention to implement the teaching of transmitting the random access message to the radio base station as taught by Bourias and incorporate it into the system of Kim to maximize communication system resources for efficient random access procedure (see Bourias, ¶ 0002).

Regarding claim 2, Kim in view of Bourias discloses the method in claim 1, further comprising: after transmitting the random access message, receiving from the radio base station a user terminal-specific uplink scrambling sequence selected from a second set of uplink scrambling sequences specifically assignable to user terminals; wherein the user terminal uses the selected user terminal-specific uplink scrambling sequence for subsequent communication with the radio base station (see Kim, ¶ 0026; ¶ 0029; ¶ 0033; ¶ 0045).

Regarding claim 3, Kim in view of Bourias discloses the method in claim 1, wherein the generating step includes scrambling information in the random access message using the selected one of the first set of uplink scrambling sequences (see Kim, ¶ 0042: The RRC layer 110 then transmits a preamble and a message using the selected scrambling code in step 318; ¶ 0045: The physical layer 120 then creates a PRACH scrambling code using the provided scrambling code number, spreads the created scrambling code with the preamble and message, and then transmits the spread data to the UTRAN).

Regarding claim 5, Kim in view of Bourias discloses the method in claim 1, wherein the first set of uplink scrambling sequences are cell-specific scrambling sequences corresponding to a cell associated with the radio base station (see Kim, ¶ 0006).

Regarding claim 10, Kim in view of Bourias discloses the method in claim 1, further comprising: 
selecting one of a first set of uplink reference sequences specifically associated with a radio base station's cell area or random access channel but which are not specifically assigned to any user terminal (see Kim, Fig 2 and Fig 3; ¶ 0006; ¶0026; 0035; ¶ 0042); 
generating a random access message using the selected one of the first set of uplink scrambling sequences and the selected one of the first set of uplink reference sequences (see Kim, Fig 2 and Fig 3; ¶ 0006; ¶0026; 0035; ¶ 0042); and 
transmitting the random access message to the radio base station (see Kim, Fig 2 and Fig 3; ¶ 0006; ¶0026; 0035; ¶ 0042).

Regarding claim 11, it is rejected for the same reasons as set forth in claims 1 and 2. 

Regarding claim 13, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 14, it is rejected for the same reasons as set forth in claims 1 and 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 1 and 2.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 24, it is rejected for the same reasons as set forth in claims 1 and 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 1 and 2.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Bourias and further in view of US Patent 6,724,813 to Jamal et al. (hereafter Jamal).

Regarding claim 4, Kim in view of Bourias disclose the method in claim 3, and transmitting scrambled access message (previously discussed in claim 3) but does not explicitly disclose wherein the transmitting includes modulating the scrambled random access message and mapping the modulated message to a radio channel resource. 
However, Jamal discloses modulating the scrambled random access message and mapping the modulated message to a radio channel resource (see Jamal, Abstract; Fig 2 Scrambler 38 and Modulator 42; Col 5 lines 13-39). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of modulating scramble random access message as taught by Jamal in the system of Kim for efficient resource allocation in the communication system (see Jamal, Abstract).

Regarding claim 16, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Allowable Subject Matter
Claims 6-9, 12, 17-23, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub 2001/0024956 to You et al. discloses method for allocating physical channel of mobile communication system and communication method using the same.
US Patent 6,724,813 to Jamal et al. discloses implicit resource allocation in a communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464